                                       November 28, 2018

VIA CM/ECF

The Honorable Ellen L. Hollander
U.S. District Court for the District of Maryland
101 West Lombard Street
Baltimore, Maryland 21201

       Re:     Burley, et al. v. Baltimore Police Department, et al.
               Civil No. ELH-18-01743

Dear Judge Hollander,

        I represent Plaintiffs in the above-referenced matter. Pursuant to a prior agreement
reached by the parties, defendants’ response to plaintiffs’ amended complaint would be due
today. However, since reaching that agreement, plaintiffs have expressed their desire to
defendants to file a second amended complaint (at this time, I have represented to opposing
counsel and can represent to the Court that the second amended complaint will not add any new
counts).1 Plaintiffs have worked with defendants to establish the following dates as to when
filings would be due and when defendants’ response would be due. These dates are acceptable
to all parties, particularly considering that the holidays are approaching.

       Those dates are as follows:

       December 21, 2018              Plaintiffs’ Second Amended Complaint due
       January 25, 2019               Defendants’ Response due
       February 22, 2019              Plaintiffs’ Response to any 12(b) Motion due
       March 15, 2019                 Defendants’ Reply in Support of 12(b) Motion due

       Given that all parties consent to the foregoing, the liberal standard for leave allowed for
under Rule 15 of the Federal Rules of Civil Procedure, and that the parties do not anticipate the

       1
          Note that defendants’ counsel have consented to the above proposal based upon my
representation that, at this time, no new counts against existing defendants will be added to the
second amended complaint. In addition, at this time Plaintiff is considering adding new
defendants. Should Plaintiffs’ position on the new claims change, or should Plaintiff’s confirm
that they will be adding defendants, I will notify defendants’ counsel, and defendants reserve the
right to oppose the second amended complaint.
need for the any further amendments or adjustment to the foregoing schedule, the parties are
proceeding by this letter. Should the Court require a motion for leave and/or request for a
scheduling order in lieu thereof, the parties will, of course, file the same.

                                                        Sincerely,

                                                               /s/

                                                        William N. Sinclair

       Cc:    All Counsel of Record
